                                                                Case 2:20-cv-01291-GMN-BNW Document 7
                                                                                                    6 Filed 08/06/20
                                                                                                            08/04/20 Page 1 of 2



                                                           1    A.J. Kung, Esq.
                                                                Nevada Bar No. 7052
                                                           2    Brandy Brown, Esq.
                                                                Nevada Bar No. 9987
                                                           3
                                                                KUNG & BROWN
                                                           4    214 South Maryland Parkway
                                                                Las Vegas, Nevada 89101
                                                           5    (702) 382-0883 Telephone
                                                                (702) 382-2720 Facsimile
                                                           6    ajkung@ajkunglaw.com
                                                                bbrown@ajkunglaw.com
                                                           7
                                                                        Attorneys for Defendant
                                                           8
                                                                                             UNITED STATES DISTRICT COURT
                                                           9                                      DISTRICT OF NEVADA
                                                                                                         ***
                                                           10                                                   Case No.: 2:20-cv-01291-GMN-BNW
                                                                LEISA E. WHITTUM,
                                                           11
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                                                Plaintiff,
                                                           12           vs.
                     214 South Maryland Parkway




                                                                                                                        STIPULATION AND ORDER TO
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13                                                           EXTEND RESPONSIVE FILING
                                                                 AT&T MOBILITY, LLC,                                    DEADLINE
                                                           14
                                                                                Defendant.
                                                           15

                                                           16
                                                                       Plaintiff, Leisa E. Whittum (hereinafter “Plaintiff”) and Defendant, AT&T Mobility, LLC
                                                           17
                                                                (hereinafter “Defendant”), hereinafter collectively referred to as the “Parties”, by and through
                                                           18
                                                                their counsel of record, hereby stipulate and request an order extending the deadline for the
                                                           19
                                                                Defendant to file a response to the Complaint in this case.
                                                           20
                                                                       The Parties have therefore agreed on the following:
                                                           21
                                                                       1.      The deadline for Defendant to file a response to the Complaint will be
                                                           22
                                                                Wednesday, September 7th, 2020.
                                                           23
                                                                       This extension is not sought for any improper purpose of delay or to prejudice the Parties,
                                                           24
                                                                but to allow the Parties ample to review the documents and other facts in this case in preparation
                                                           25
                                                                of providing a satisfactory response to this Court.
                                                           26

                                                           27

                                                           28

                                                                                                        Page 1 of 2
                                                                Case 2:20-cv-01291-GMN-BNW Document 7
                                                                                                    6 Filed 08/06/20
                                                                                                            08/04/20 Page 2 of 2



                                                           1
                                                                KRIEGER LAW GROUP, LLC                        KUNG & BROWN
                                                           2
                                                                /s/ Shawn Miller                              /s/ AJ Kung
                                                           3
                                                                David Krieger, Esq.                           Annie J. Kung, Esq.
                                                           4    Nevada Bar No. 9086                           Nevada Bar No. 7052
                                                                Shawn Miller, Esq.                            Brandy Brown, Esq.
                                                           5    Nevada Bar No. 7825                           Nevada Bar No. 9987
                                                                2850 W Horizon Ridge Pkwy, STE 200            214 South Maryland Parkway
                                                           6    Henderson, NV 89052                           Las Vegas, Nevada 89101
                                                           7    Telephone: (702) 848-3855                     Telephone: (702) 382-0883
                                                                       Attorneys for Plaintiff                Facsimile: (702) 382-2720
                                                           8                                                         Attorneys for Defendant

                                                           9
                                                                                                              Dated: August 4, 2020.
                                                                Dated: August 4, 2020.
                                                           10

                                                           11
               Tel: (702) 382-0883 / Fax: (702) 382-2720




                                                           12                                           ORDER
                     214 South Maryland Parkway
                       Las Vegas, Nevada 89101
KUNG & BROWN




                                                           13
                                                                       IT IS ORDERED that the deadline for the Defendant to file a response to the
                                                           14
                                                                Complaint in this matter is extended according to the following:
                                                           15
                                                                       1.     The deadline to file a response to the Complaint will be Monday, September
                                                           16
                                                                7th, 2020.
                                                           17

                                                           18

                                                           19
                                                                                                   ________________________________________________
                                                           20                                      UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                           21                                      CASE NO. 2:20-cv-01291-GMN-BNW
                                                           22                                               August 6, 2020
                                                                                                   DATED: _______________________________________
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                    Page 2 of 2
